170 S.E.2d 645 (1969)
6 N.C. App. 523
Elsa Lagos CLINE, Petitioner,
v.
Frank CLINE, Jr., Respondent.
No. 6925SC505.
Court of Appeals of North Carolina.
November 19, 1969.
*648 J. Carroll Abernethy, Jr., Hickory, for respondent appellant.
Sigmon & Sigmon, by W. Gene Sigmon, Newton, for petitioner appellee.
CAMPBELL, Judge.
The Uniform Reciprocal Enforcement of Support Act was adopted in North Carolina in 1951. For the background of the Act see Mahan v. Read, 240 N.C. 641, 83 S.E.2d 706 (1954). For comments pertaining thereto, see 29 N.C.L.Rev. 423 and Lee, North Carolina Family Law, § 169. See also 38 N.C.L.Rev. 1 for an article on the subject of family support.
The Act was amended in 1955 and again in 1959. When the statute was first enacted *649 in 1951, jurisdiction was confined to the Superior Courts. Now the Act provides:
"* * * Jurisdiction of all proceedings hereunder shall be vested in any court of record in this State having jurisdiction to determine liability of persons for the support of dependents in any criminal proceeding." G.S. § 52A-9.
The willful failure of a husband or parent to provide support is a misdemeanor. State v. Lowe, 254 N.C. 631, 119 S.E.2d 449 (1961); G.S. §§ 14-322, 14-325, and 49-2. The District Court in North Carolina has exclusive original jurisdiction of misdemeanors, G.S. § 7A-272, including actions "to determine liability of persons for the support of dependents in any criminal proceeding."
The District Court was established and became operative on the first Monday in December 1966 for the Twenty-Fifth District which includes Catawba County. G.S. § 7A-131. Therefore, the District Court had exclusive original jurisdiction to entertain a proceeding pursuant to the Uniform Reciprocal Enforcement of Support Act.
A proceeding under the Uniform Reciprocal Enforcement of Support Act is a civil proceeding "as in actions for alimony without divorce." G.S. § 52A-12. Civil proceedings are appealable directly from the District Court to the Court of Appeals. G.S. § 7A-27. Since the instant civil action was brought in the court designated as the one with exclusive original jurisdiction, the District Court, appeal would properly lie to the Court of Appeals.
Judge Collier properly found and adjudicated that an appeal did not lie from Judge Snyder's order in the District Court to the Superior Court. The additional order of Judge Collier granting the petitioner a 60-day extension of time in which to prepare and serve her case on appeal to the Court of Appeals was a nullity if it was intended to give additional time to perfect the appeal from Judge Snyder's order in the District Court. The Superior Court was not the trial tribunal, and Judge Collier, as a Superior Court Judge, had no authority to grant an extension of time to perfect an appeal from the District Court to the Court of Appeals.
If the extension of time of 60 days given by Judge Collier was intended to give the petitioner an additional 60 days to prepare and perfect her case on appeal to the Court of Appeals from the order entered by Judge Collier in the Superior Court, it was valid. The petitioner did give notice of appeal from Judge Collier's Order, but did not file any exceptions, and therefore all exceptions of the petitioner are deemed abandoned. Rule 19(c), Rules of Practice in the Court of Appeals of North Carolina.
The time for perfecting an appeal from Judge Snyder in the District Court has expired. The motion of the respondent to dismiss the appeal from the District Court is allowed.
The result is that the Order in this cause entered by Judge Snyder dated 2 May 1969 and filed 14 May 1969 is in full force and effect.
FRANK M. PARKER and GRAHAM, JJ., concur.